Citation Nr: 0714477	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  98-19 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating higher than 30 percent for 
Hodgkin's disease.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1994 to May 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in March 1998 and July 2005 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In February 2007, the veteran appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge, who has been designated to make the final disposition 
of this proceeding for VA.  A transcript of that hearing is 
associated with the claims file.  After the hearing, 
additional evidence in the form of updated VA treatment 
records was received, and the veteran submitted a statement, 
waiving the right to have the evidence initially reviewed by 
the RO.  38 C.F.R. § 19.37.


FINDINGS OF FACT

1.  Bilateral hearing loss was not affirmatively shown to 
have had onset during service; bilateral hearing loss was not 
manifested to a compensable degree within one year from the 
date of separation from service; and bilateral hearing loss, 
first diagnosed after service, is unrelated to an injury, 
disease, or event of service origin. 

2.  Tinnitus was not affirmatively shown to have had onset 
during service; and tinnitus, first diagnosed after service, 
is unrelated to an injury, disease, or event of service 
origin.  

3.  The veteran's service-connected Hodgkin's disease is 
shown to be in complete remission, with residuals of mild 
restrictive lung disease as demonstrated by pulmonary 
function test results of FEV-1 of 58 percent predicted, FEV-
1/FVC of 68 percent, DLCO(SB) of 105 percent predicted, total 
lung capacity of 69 percent predicted, and normal diffusion 
capacity.  
  

CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not due to 
disease or injury incurred in or aggravated by active 
service, and service connection may not be presumed to have 
been incurred during service.  38 U.S.C.A. §§ 1110, 1112, 
1137, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 
3.385 (2006).  

2.  Tinnitus was not due to disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110,  5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2006).  

3.  The criteria for a rating higher than 30 percent for 
Hodgkin's disease have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6845 
(2006); 38 C.F.R. § 4.117, Diagnostic Code 7709 (2006).   


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided VCAA notice by letters dated in March 2005.  
The notice advised the veteran of what was required to 
prevail on his claims of service connection for bilateral 
hearing loss and tinnitus, and on his claim for a higher 
rating for Hodgkin's disease; what specifically VA had done 
and would do to assist in the claims; and what information 
and evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  He was asked to submit any evidence in his 
possession that pertained to the claims.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable and effective date of the disability). 

As to the notice of the degree of disability assignable and 
effective date of the disability, such was provided in a 
separate letter in March 2006.  In any case, as the claims 
are denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran with respect to any defect in the VCAA notice 
required under Dingess at 19 Vet. App. 473.  Further, as to 
the higher rating claim, at this stage of the appeal, when 
the veteran already has notice of the rating criteria, there 
is no reasonable possibility that further notice of the exact 
same information would aid in substantiating the claim, and 
any deficiency as to VCAA compliance regarding this claim is 
rendered moot.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned Veterans Law Judge in February 2007.  The RO has 
obtained the veteran's service medical records and VA 
treatment records.  The veteran himself has submitted a few 
private reports, particularly in regard to his Hodgkin's 
disease, to include a TDRL summary dated in July 2002.  He 
has not identified any additional records for the RO to 
obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded a VA examinations in April 1999, May 
2001, July 2001, February 2004, January 2006, and March 2006, 
specifically to evaluate the nature and etiology of hearing 
loss and tinnitus and to ascertain the severity of Hodgkin's 
disease or its residuals.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
sensorineural hearing loss, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

B.  Analysis

The veteran claims that he has bilateral hearing loss and 
tinnitus as a result of in-service acoustic trauma.  He 
asserts that he first noticed hearing loss during service, in 
about the summer of 1995 (at his February 2007 hearing he 
denied noticing a problem in service), and that he also had 
ringing in his ears normally after military training 
exercises with the firing of shoulder-fired rockets.  He 
states that he reported this to a corpsman but was not sent 
anywhere for treatment.  Following service, he asserted that 
he noticed hearing loss about 2004 when he began having 
earaches and ringing in the ears.  

The veteran's service personnel records indicate that he 
served on active duty from November 1994 to May 1997.  His 
military occupational specialty was an anti-tank assaultman.  
His service medical records do not show any complaints, 
clinical findings, or diagnosis of hearing loss or tinnitus.  

Post-service medical records show that at the time of a VA 
general medical examination in July 1997, there were no 
complaints, clinical findings, or diagnosis of hearing loss 
or tinnitus.  In October 2004, the veteran presented to the 
VA with a "new complaint" of bilateral tinnitus, persisting 
for about a month.  He was given ear wax drops and referred 
for an audiology consult.  At a January 2005 VA audiological 
consult, the veteran was noted to have reported complaints of 
ringing in the ears and severe earaches since about 1996.  He 
reported that he first noticed ringing in the ears during 
service after the firing of shoulder rockets in an anti-tank 
unit, and that the ringing became more bothersome about a 
month previously.  An audiogram at that time indicated the 
following pure tone thresholds, in decibels, at 250, 500, 
1000, 2000, 3000, 4000, 6000, and 8000 Hertz:  20, 15, 25, 
30, 30, 20, 15, and 20 in the right ear; and 20, 15, 20, 30, 
20, 20, 10, and 10 in the left ear.  Word recognition scores 
were 88 percent in the right ear and 86 percent in the left 
ear.  He was referred to an ear, nose, and throat (ENT) 
consult due to the showing of his slight conductive hearing 
loss, tinnitus, and ear pain.  At a February 2005 VA ENT 
consult, the diagnoses were those of allergic rhinitis and 
tympanosclerosis of the right ear.  The examiner commented 
that because the veteran was firing a shoulder-held rocket 
from the right hand position, it was not unreasonable to 
believe that some of the right ear hearing loss "may be due 
to his military experience."  In short, the VA findings of 
tinnitus in late 2004 and of hearing loss in early 2005 
constitute the initial showing of hearing loss and tinnitus 
reflected in the file, and it comes several years after the 
veteran's discharge from service in May 1997.  

To ascertain whether the veteran's bilateral hearing loss and 
tinnitus are related to noise exposure during his period of 
military service, as he has claimed, he underwent a VA 
examination in January 2006.  At that time audiogram findings 
indicated the following pure tone thresholds, in decibels, at 
500, 1000, 2000, 3000, 4000, 6000, and 8000 Hertz:  20, 15, 
25, 30, 30, 20, 15, and 20 in the right ear; and 20, 15, 20, 
30, 20, 20, 10 and 10 in the left ear.  Word recognition 
scores using the Maryland CNC Test were 88 percent in the 
right ear and 86 percent in the left ear.  The veteran 
described his military history of exposure to shoulder-held 
rocket launchers, without subsequent civilian occupational or 
recreational noise.  The diagnoses were mild conductive 
hearing loss and reports of subjective tinnitus.  Following a 
review of the claims file, the examiner opined that the 
veteran's conditions were considered less likely as not that 
any hearing loss or tinnitus was related to noise exposure in 
service.  In this regard, the examiner noted that the 
veteran's hearing loss was conductive in nature and that 
service records did not indicate any instance of hearing 
loss, tinnitus, or ear complaints.  

The medical evidence shows that the veteran is currently 
diagnosed with bilateral hearing loss and tinnitus.  These 
disabilities, however, are shown to have been initially 
documented by complaint in 2004, many years after his 
separation from service in May 1997.  The absence of 
documented complaints of hearing loss and tinnitus from 1997 
to 2004 weighs against the claim.  Maxon v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints.).  

Moreover, the competent medical evidence in the file 
demonstrates that bilateral hearing loss and tinnitus are not 
related to in-service noise exposure, as claimed.  
Specifically, the opinion of the VA examiner in January 2006 
is unfavorable to the claims, on the basis that an 
association between the veteran's hearing loss and tinnitus, 
on the one hand, and his period of service on the other hand 
was unlikely.  

As compared with the February 2005 VA ENT consult opinion 
that right ear hearing loss may be attributable to the 
veteran's service, the Board finds the January 2006 VA 
examiner's opinion to be of more probative value in 
determining whether the veteran's hearing loss was related to 
his period of military service.  In that regard, the Board 
notes that it may consider a medical opinion to be of less 
weight and credibility when the basis of the opinion is shown 
to be less than complete or contradicted by other evidence.  
See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  
Further, medical possibilities and unsupported medical 
opinions carry negligible probative weight.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In regard to the VA ENT consult opinion, it does not appear 
to have taken into consideration the veteran's service 
medical records to include findings of normal hearing while 
on active duty.  While the veteran's reports of noise 
exposure during service may be plausible and even 
substantiated by the record, the VA ENT consult opinion is 
still speculative (e.g., right ear hearing loss "may be due 
to his military experience").  In contrast, the VA 
examiner's opinion is expressed in less ambiguous terms.  The 
provisions of 38 C.F.R. § 3.102 state that service connection 
may not be based on a resort to speculation or even remote 
possibility.  The Court has provided that medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In light of the foregoing, the Board 
finds that the VA examiner's opinion in regard to the onset 
of the veteran's hearing loss warrants a greater degree of 
probative weight than the VA ENT consult opinion.  There are 
no other medical opinions of record relevant to the etiology 
of hearing loss or tinnitus.  

The Board has no doubt that the veteran is sincere in his 
belief that his bilateral hearing loss and tinnitus are 
related to acoustic trauma in service.  However, it is well 
established that, as a layperson, he is not considered 
competent to provide the requisite medical opinion as to the 
existence or etiology of a hearing loss disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his assertions 
do not constitute competent medical evidence that his hearing 
loss and tinnitus are related to service.

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's bilateral hearing loss and 
tinnitus became manifest years after his service discharge 
and have not been medically linked to service.  As the 
preponderance of the evidence is against the claims of 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Higher Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  In 
addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The veteran's service-connected Hodgkin's disease has been 
rated as follows:  100 percent disabling under 38 C.F.R. 
§ 4.117, Diagnostic Code 7709, for Hodgkin's disease, 
effective from the date that service connection was 
established in June 1997; and 30 percent disabling under 
38 C.F.R. § 4.97, Diagnostic Code 6845, for chronic pleural 
effusion or fibrosis, effective from June 1, 1998.  

Under Diagnostic Code 7709, for Hodgkin's disease, a 100 
percent rating is assigned with active disease or during a 
treatment phase.  The 100 percent rating shall continue 
beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months after the discontinuance of such treatment the 
appropriate disability rating should be determined by a 
mandatory VA examination.  If there has been no local 
recurrence or metastasis, the disability is to be rated on 
residuals.  38 C.F.R. § 4.117, Diagnostic Code 7709 (2006).

Under Diagnostic Code 6845, chronic pleural effusion or 
fibrosis is evaluated under a general rating formula for 
restrictive lung disease.  Under such rating criteria, 
restrictive lung disease is primarily rated according to the 
degree of impairment on pulmonary function tests (PFTs).  A 
30 percent rating is assigned where pulmonary function 
testing reveal that Forced Expiratory Volume in one second 
(FEV-1) is 56 to 70 percent predicted; or Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) is 
56 to 70 percent; or where Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 56 
to 65 percent predicted.  

Under this code, the next available rating above 30 percent 
is a 60 percent rating, which is assigned where pulmonary 
function testing reveal that FEV-1 is 40 to 55 percent 
predicted; or FEV-1/FVC is 40 to 55 percent; or where DLCO 
(SB) is 40 to 55 percent predicted; or maximum oxygen 
consumption is 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  38 C.F.R. § 4.97, Diagnostic Code 6845 (2006).

The results of the PFTs used in assigning a disability rating 
are those after bronchodilatation.  61 Fed. Reg. 46723 
(September 5, 1996).  These results represent the best 
possible functioning of an individual and are the figures 
used as the standard basis of comparison of pulmonary 
function.  Id.

After careful review of the record to include the veteran's 
testimony, the Board finds that the veteran does not meet the 
criteria for a 60 percent rating under Code 6845.  The 
relevant medical evidence consists primarily of VA outpatient 
records, a Temporary Disability Retirement List (TDRL) 
evaluation summary of July 2002, and VA examination reports 
of April 1999, May 2001, July 2001, February 2004, and March 
2006.  

The TDRL evaluation summary, dated in July 2002, indicates 
that the veteran was originally diagnosed with Stage IV-B 
Hodgkin's disease (nodular sclerosing) in November 1996, 
after which he underwent chemotherapy and radiation therapy.  
Treatment was completed in May 1997.  Since completion of 
treatment, the veteran has been in remission.  On PFTs, he 
was found to have mild volume restriction but no active 
pulmonary disease.  

The VA examination reports indicate that upon pulmonary 
function testing, the veteran's FEV-1 was not below 58 
percent predicted, his FEV-1/FVC was not less than 92 
percent, his DLCO(SB) was not less than 105 percent 
predicted, and his total lung capacity was not less than 69 
percent predicted.  He generally had a normal diffusion 
capacity.  These findings were indicative of a mild 
restrictive defect.  

The VA outpatient reports indicate that the veteran continues 
in complete remission with regard to Hodgkin's disease, as 
confirmed by repeated CT scans.  Despite the notation on the 
VA examination report of March 2006 that a PET scan performed 
in January 2006 revealed some increased activity in the right 
upper lobe of the lung consistent with advanced scarring 
versus malignancy, the veteran underwent pulmonary function 
testing in December 2006, which showed that his FEV-1 was 61 
percent predicted, FEV-1/FVC was 68 percent, DLCO was 108 
percent predicted, total lung capacity was 69 percent 
predicted, and diffusion capacity was normal.

In short, the medical evidence, as described above, shows 
that the veteran's Hodgkin's disease has remained in 
remission since about the time of his discharge from service 
in May 1997.  In evaluating his residual restrictive lung 
disease, there is no objective medical evidence of any of the 
following:  FEV-1 that is 40 to 55 percent predicted; FEV-
1/FVC that is 40 to 55 percent; DLCO (SB) that is 40 to 55 
percent predicted; or maximum oxygen consumption that is 15 
to 20 ml/kg/min (with cardiorespiratory limit).  The clinical 
findings do not warrant a higher rating and clearly place the 
veteran squarely within the 30 percent criteria.  

As the criteria for a 60 percent rating under Code 6845 have 
not been demonstrated, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

A rating higher than 30 percent for Hodgkin's disease is 
denied.  


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


